AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 oft



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                              JUDGMENT IN A CRil\:'i.lNAU:<;J;t;
                                     V.                                    (For Offenses Committed On or After Novefnber' ( 1987)

                                                                                                                         A    p 2: \,\L\
                 Rona! Balmore Ramirez-Rivera                              Case Number: 19-cr-°l.t~'t~\l,t                            ,, , "'
                                                                                                                                    I,.( ___ ; .. ,
                                                                           Robert C Schlein              ctf-71'.\                  . 1,:·,,, ''"'
                                                                           Defendant's Attorney


REGISTRATION NO. 84622298

THE DEFENDANT:
 lg] pleaded guilty to count(s) 1 of Superseding Information
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                          Count Number(s)
8:1325(a)(l)                       Improper Entry by an Alien (Misdemeanor)                                   ls

 •    The defendant has been found not guilty on count(s)
                                                                         -------------------
  lg] Count( s) 1 of Indictment is                                          dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                                   30 Days


  lg] Assessment: $10 WAIVED                       lg] Fine: WAIVED
 lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 lg] Court recommends defendant be deported/removed with relative, Vanessa Estefany Ramirez-Ventura. Jose
 Nelson Ramirez. Yanet Esmeralda Ventura. charged in case 19CR1687.
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                          October 8, 2019
                                                                          Date of Imposition of Sentence


                                                                          (JJ~
                                                                          HONORABLE WILLIAM V. GALLO
                                                                          UNITED STATES MAGISTRATE JUDGE


                                                                                                                     !9-CR-1687-WVG
